                       UNITED STATES DISTRICT COURT

                          DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


UNITED STATES OF AMERICA,                             4:17-CR-40058-KES

                    Plaintiff,
                                               ORDER DENYING APPEAL OF
       vs.                                        DETENTION ORDER
RANDY L. GARRISS,

                    Defendant.


      Defendant, Randy Garriss, filed an objection and appealed the order of

detention issued by Magistrate Judge Duffy on September 24, 2018. Docket 56.

A hearing on this objection was held on October 19, 2018. Docket 61. In the

hearing the court reviewed de novo the record and the September 24, 2018

detention findings of Magistrate Judge Duffy. In accordance with the Bail

Reform Act, 18 U.S.C. § 3142(f), the court concludes that the following facts

require the detention of the defendant pending trial in this case.

                          Part I - Findings of Fact

      (1)    There is a serious risk that the defendant will not appear.

             Part II - Written Statement of Reasons for Detention

      I find that the credible testimony and information submitted at the

detention hearing held on September 24, 2018 and the October 19, 2018

hearing establishes that:

      The defendant is charged in the indictment with conspiracy to defraud

the United States and impeding the Internal Revenue Service in violation of 18
U.S.C. §§ 371 and 26 U.S.C. § 7212(a). Because the defendant has been

indicted by the grand jury, there is probable cause to believe that he committed

the offenses with which he is charged. But the defendant is also presumed

innocent. Based on the record herein, I find by a preponderance of the evidence

that there is no condition or combination of conditions of release that will

assure the presence of the defendant at further proceedings in this matter.

      In reaching these decisions, I have considered:

      (1)   the nature and circumstances of the offense charged;

      (2)   the weight of the evidence against the defendant;

      (3)   the defendant's history and personal characteristics, including the
            defendant's character, physical and mental condition, history of
            alcohol and illegal substance abuse, family ties, employment,
            financial resources, length of residence in this community,
            community ties, past conduct, criminal history, as well as court
            appearance record;

      (4)   the nature and character of defendant's numerous phone and
            email contacts with law enforcement, the court in the District of
            Colorado, United States Probation and this court, in that
            defendant insists upon proof that the United States Constitution
            applies to him and, in the absence of such proof, he believes that
            he is not a United States citizen, the United States courts have no
            authority over him, and federal law enforcement have no authority
            over him;

      (5)   the defendant’s claim that he not subject to federal criminal laws
            because he has signed a “Declaration of Independence”; and

      (6)   the defendant had ample opportunity to voluntarily turn himself
            in after he was made aware of the federal arrest warrant in his
            case, that because of the beliefs described above in paragraph (4)
            he did not do so and, further, that when law enforcement agents
            tried to involuntarily arrest defendant, he fled, crossed a fence, and
            tried to evade arrest.
                  Part III - Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or his

designated representative for confinement in a corrections facility separate, to

the extent practicable, from persons awaiting or serving sentences or being

held in custody pending appeal. The defendant shall be afforded a reasonable

opportunity for private consultation with defense counsel. On order of a court

of the United States or on request of any attorney for the government, the

person in charge of the corrections facility shall deliver the defendant to the

United States marshal for the purpose of an appearance in connection with a

court proceeding. Thus, it is

      ORDERED that the defendant’s appeal of the September 24, 2018

detention order is denied.

      Dated October 24, 2018.

                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE
